In this case the demurrers were not filed until the second term, and no leave to plead anew was then obtained; the demurrers were sustained at nisi prius, but the exceptions to that ruling were sustained by the Law Court; after that decision of the Law Court was received, upon motion, judgment was entered for the plaintiff and the case comes up on exceptions to that ruling.

Held:

1. Where a demurrer is not filed until the second term, and no leave to plead anew is granted, the defendant has no right to plead anew after the demurrer has been overruled. In such case judgment is to be entered for the plaintiff. R. S., 1916, Chap. 87, Sec. 36. Fryeburg v. Brownfield, 68 Maine, 145. Roberts v. Niles, 95 Maine, 244.
2. The ruling ordering judgment for the plaintiff in this case was correct, and the exceptions thereto must be overruled. So ordered. Manson & Coolidge, for plaintiff. W. S. Brown, for defendants.